Exhibit 10.3


FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED PATENT AND TRADEMARK SECURITY
AGREEMENT
THIS FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED PATENT AND TRADEMARK
SECURITY AGREEMENT, dated as of November 20, 2017 (this “Amendment”) is made by
and among Geeknet, Inc., a Delaware corporation, having a place of business at
11216 Waples Mill Road Suite 100, Fairfax, Virginia 22030 (the “New Grantor”),
GameStop Corp., a Delaware corporation, having a place of business at 625
Westport Parkway, Grapevine, Texas 76051, and the other Borrowers party hereto
(individually, an “Existing Grantor”, and collectively, the “Existing Grantors”,
and together with the New Grantor, individually, a “Grantor” and collectively,
the “Grantors”), and Bank of America, N.A., as administrative agent and
collateral agent (in such capacities, the “Agent”) for its own benefit and the
benefit of the Credit Parties (as defined in the Credit Agreement referred to
below).
W I T N E S E T H:
WHEREAS, reference is made to that certain Second Amended and Restated Credit
Agreement dated as of March 25, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and between,
among others, (i) the Existing Grantors, (ii) the Lenders from time to time
party thereto, and (iii) the Agent for its own benefit and the benefit of the
Credit Parties referenced therein;
WHEREAS, reference is further made to that certain Third Amended and Restated
Security Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
by and among the Grantors and the Agent, pursuant to which each Grantor granted
a Lien and security interest in substantially all of such Grantors’ right, title
and interest in, to and under the Collateral (including, without limitation, the
IP Collateral (as defined in the IP Security Agreement)) as security for the
Secured Obligations (as defined in the Security Agreement);
WHEREAS, reference is further made to that certain Second Amended and Restated
Patent and Trademark Security Agreement dated as of March 25, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “IP Security
Agreement”), by and among the Existing Grantors and the Agent, pursuant to which
each Existing Grantor ratified its grant of the Lien provided in the Security
Agreement and further granted a Lien and security interest in the IP Collateral
described therein, as security for the Secured Obligations;
WHEREAS, the Existing Grantors have advised the Agent that they have acquired
new assets of the type constituting IP Collateral;
WHEREAS, contemporaneously herewith, the Agent and the Existing Grantors, among
others, are amending the Credit Agreement pursuant to a certain Second















--------------------------------------------------------------------------------




Amendment to Second Amended and Restated Credit Agreement (the “Second
Amendment”), dated of even date herewith;
WHEREAS, contemporaneously herewith, the Grantors and the Agent are entering
into that certain Joinder, Confirmation, Ratification and Amendment of Ancillary
Loan Documents (the “Joinder Agreement”), dated of even date herewith, pursuant
to which the New Grantor joins in the execution of, and becomes party to, the
Credit Agreement and the Ancillary Loan Documents (as defined in the Joinder
Agreement, including, without limitation the IP Security Agreement) as a
Borrower, “Pledgor” or “Grantor” thereunder, as applicable;
WHEREAS, the Security Agreement requires that the Grantors confirm the
attachment of the Lien and security interest created by the Security Agreement
to the Additional IP Collateral (as defined below); and
WHEREAS, the Grantors and the Agent desire to amend the IP Security Agreement to
evidence such attachment.
NOW, THEREFORE, each Grantor hereby agrees with the Agent as follows:
Section 1.Defined Terms. Capitalized terms used herein without definition are
used as defined in the Credit Agreement, the Security Agreement or the IP
Security Agreement, as applicable.
Section 2.    Grant of Security Interest in Additional IP Collateral. In
furtherance and as confirmation of the Security Interest granted by the Grantors
to the Agent (for the ratable benefit of the Credit Parties) under the Security
Agreement, and as further security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby ratifies such
Security Interest and grants to the Agent (for the ratable benefit of the Credit
Parties) a continuing security interest, with a power of sale (which power of
sale shall be exercisable only following the occurrence of an Event of Default),
in all of the present and future right, title and interest of the Grantors in
and to the following property, and each item thereof, whether now owned or
existing or hereafter acquired or arising, together with all products, proceeds,
substitutions, and accessions of or to any of the following property
(collectively, the “Additional IP Collateral”):
(a)    All Patents and Patent Licenses;
(b)    All Trademarks and Trademark Licenses;
(c)    All renewals of any of the foregoing;
(d)    All General Intangibles connected with the use of, or related to, any and
all Intellectual Property (including, without limitation, all goodwill of


2









--------------------------------------------------------------------------------




the Grantors and their business, products and services appurtenant to,
associated with, or symbolized by, any and all Intellectual Property and the use
thereof);
(e)    All income, royalties, damages and payments now and hereafter due and/or
payable under and with respect to any of the foregoing, including, without
limitation, payments under all Licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof;
(f)    The right to sue for past, present and future infringements and dilutions
of any of the foregoing; and
(g)    All of the Grantors’ rights corresponding to any of the foregoing
throughout the world.
Section 3.    Amendment to IP Security Agreement. The IP Security Agreement is
hereby amended by supplementing (but not replacing) Exhibit A thereof with the
Patents and Patent Licenses for the foregoing listed on Exhibit A-1 hereto; and
supplementing (but not replacing) Exhibit B thereof with the Trademarks and
Trademark Licenses for the foregoing listed on Exhibit B-1 hereto. The parties
hereto acknowledge and agree that the Additional IP Collateral shall constitute
“IP Collateral” under the IP Security Agreement for all purposes.
Section 4.    Security Agreement. The security interest granted pursuant to this
Amendment is granted in conjunction with the security interest granted to the
Agent pursuant to the Security Agreement and the IP Security Agreement, and each
Grantor hereby acknowledges and agrees that the rights and remedies of the Agent
with respect to the security interest in the Additional IP Collateral made and
granted hereby are more fully set forth in the Security Agreement and the IP
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.
Section 5.    IP Security Agreement. Except as specifically amended hereby, the
IP Security Agreement remains in full force and effect as of the date hereof.
Section 6.    Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, pdf or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Amendment.
Section 7.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[REMAINDER OF PAGE INTENTIONALLY BLANK]




3









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.


EXISTING GRANTORS:
GAMESTOP CORP.
GAMESTOP, INC.
SUNRISE PUBLICATIONS, INC.
ELBO INC.
EB INTERNATIONAL HOLDINGS, INC.
GAMESTOP TEXAS LTD.
SIMPLY MAC, INC.
SPRING COMMUNICATIONS HOLDING, INC.
GS MOBILE, INC.
GEEKNET, INC.
SOCOM LLC





By:
/s/ SCOTT DRAKE
Name:
Title:
Scott Drake
Senior Vice President and Treasurer





MARKETING CONTROL SERVICES, INC.,





By:
/s/ MIKE LOFTUS
Name:
Title:
Mike Loftus
President







NEW GRANTOR:


GEEKNET, INC
 
 
By:
/s/ SCOTT DRAKE
Name:
Title:
Scott Drake
Senior Vice President and Treasurer



Signature Page to First Amendment to Second Amended and Restated Trademark
Security Agreement



--------------------------------------------------------------------------------




AGENT:
BANK OF AMERICA, N.A.
 
 
By:
/s/ ANDREW CERUSSI
Name:
Andrew Cerussi
Title:
Director



Signature Page to First Amendment to Second Amended and Restated Trademark
Security Agreement

